              Case 1:21-mj-00057-SAB Document 10 Filed 06/17/21 Page 1 of 5


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 JESSICA A. MASSEY
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:21-MJ-00057-SAB
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   SHERRY RENEE KINCADE,                               DATE: June 23, 2021
                                                         TIME: 2:00 p.m.
15                                Defendant.             COURT: Hon. Stanley A. Boone
16

17                                              BACKGROUND

18          This case is set for status conference on June 23, 2021. On May 13, 2020, this Court issued

19 General Order 618, which suspends all jury trials in the Eastern District of California “until further

20 notice.” Under General Order 618, a judge “may exercise his or her authority to continue matters,
21 excluding time under the Speedy Trial Act with reference to the court’s prior General Order 611 issued

22 on March 17, 2020 . . . with additional findings to support the exclusion in the Judge’s discretion.”

23 General Order 618, ¶ 6 (E.D. Cal. May 13, 2020). In addition, any judge “may order case-by-case

24 exceptions” to General Order 618’s provisions “at the discretion of that Judge or upon the request of

25 counsel, after consultation with counsel and the Clerk of the Court to the extent such an order will

26 impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020). This and previous
27 General Orders were entered to address public health concerns related to COVID-19.

28          Although the General Orders address the district-wide health concern, the Supreme Court has

                                                         1
30
               Case 1:21-mj-00057-SAB Document 10 Filed 06/17/21 Page 2 of 5


 1 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

 2 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 3 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 4 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 5 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 6 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 7 or in writing”).

 8           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 9 and inexcusable—General Orders 611, 612, 617, and 618 require specific supplementation. Ends-of-
10 justice continuances are excludable only if “the judge granted such continuance on the basis of his

11 findings that the ends of justice served by taking such action outweigh the best interest of the public and

12 the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable

13 unless “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that

14 the ends of justice served by the granting of such continuance outweigh the best interests of the public

15 and the defendant in a speedy trial.” Id.

16           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

17 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

18 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

19 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

20 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court
21 recognized that the eruption created “appreciable difficulty” for the trial to proceed. Id. at 767-69; see

22 also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time

23 following the September 11, 2001 terrorist attacks and the resultant public emergency).

24           The coronavirus poses a similar, albeit more enduring, “appreciable difficulty” to the prompt

25 proceedings mandated by the statutory rules. Recently, the Ninth Circuit enumerated a “non-

26 exhaustive” list of seven factors it found to be “relevant” in considering ends-of-justice Speedy Trial Act
27 continuances “in the context of the COVID-19 pandemic.” United States v. Olsen, --- F.3d ---, 2021 WL

28 1589359 at *7 (9th Cir. Apr. 23, 2021). That non-exhaustive list includes: (1) whether a defendant is

                                                           2
30
                 Case 1:21-mj-00057-SAB Document 10 Filed 06/17/21 Page 3 of 5


 1 detained pending trial; (2) how long a defendant has been detained; (3) whether a defendant has invoked

 2 speedy trial rights since the case’s inception; (4) whether a defendant, if detained, belongs to a

 3 population that is particularly susceptible to complications if infected with the virus; (5) the seriousness

 4 of the charges a defendant faces, and in particular whether the defendant is accused of violent crimes;

 5 (6) whether there is a reason to suspect recidivism if the charges against the defendant are dismissed;

 6 and (7) whether the district court has the ability to safely conduct a trial. Id.

 7          In light of the foregoing, this Court should consider the following case-specific facts in finding

 8 excludable delay appropriate in this particular case under the ends-of-justice exception, § 3161(h)(7)

 9 (Local Code T4). If continued, this Court should designate a new date for the status conference. United
10 States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial continuance must be

11 “specifically limited in time”).

12                                                STIPULATION

13          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

14 through defendant’s counsel of record, hereby stipulate as follows:

15          1.       By previous order, this matter was set for status conference on June 23, 2021.

16          2.       By this stipulation, defendant now moves to continue the status conference until July 14,

17 2021, and to exclude time between June 23, 2021, and July 14, 2021, under 18 U.S.C. § 3161(h)(1)(E)

18 and (7)(A), B(iv) [Local Code T4].

19          3.       The parties agree and stipulate, and request that the Court find the following:

20                   a)     This matter concerns an out-of-district indictment from the Eastern District of

21          Virginia. The government has indicated that it would be amenable to a Rule 20 transfer from the

22          Eastern District of Virginia to the Eastern District of California.

23                   b)     Counsel for defendant desires additional time to consult with her client, review

24          the current charges, and to discuss a potential Rule 20 transfer of this case from the Eastern

25          District of Virginia to the Eastern District of California.

26                   c)      Counsel for defendant believes that failure to grant the above-requested

27          continuance would deny him/her the reasonable time necessary for effective preparation, taking

28          into account the exercise of due diligence.

                                                          3
30
                 Case 1:21-mj-00057-SAB Document 10 Filed 06/17/21 Page 4 of 5


 1                   d)     The government does not object to the continuance.

 2                   e)     In addition to the public health concerns cited by the General Orders and

 3          presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

 4          this case because the defendant is not currently detained and has not invoked her speedy trial

 5          rights. Additionally, any trial in this matter will require witnesses to travel from out of state to

 6          the Eastern District of California.

 7                   f)     Based on the above-stated findings, the ends of justice served by continuing the

 8          case as requested outweigh the interest of the public and the defendant in a trial within the

 9          original date prescribed by the Speedy Trial Act.

10                   g)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

11          et seq., within which trial must commence, the time period of June 23, 2021 to July 14, 2021,

12          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(1)(E) and (7)(A), B(iv) [Local

13          Code T4] because it results from a continuance granted by the Court at defendant’s request on

14          the basis of the Court’s finding that the ends of justice served by taking such action outweigh the

15          best interest of the public and the defendant in a speedy trial.

16          4.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

17 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

18 must commence.

19          IT IS SO STIPULATED.

20
21
      Dated: June 16, 2021                                     PHILLIP A. TALBERT
22                                                             Acting United States Attorney
23
                                                               /s/ JESSICA A. MASSEY
24                                                             JESSICA A. MASSEY
                                                               Assistant United States Attorney
25

26
      Dated: June 16, 2021                                     /s/ MEGHAN MCLOUGHLIN
27                                                             MEGHAN MCLOUGHLIN
28                                                             Counsel for Defendant
                                                               SHERRY RENEE KINCADE
                                                           4
30
            Case 1:21-mj-00057-SAB Document 10 Filed 06/17/21 Page 5 of 5


 1                                        ORDER

 2
     IT IS SO ORDERED.
 3

 4 Dated:   June 17, 2021
                                           UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                            5
30
